PARKER, Judge,
specially concurring.
I concur with this decision. I have one additional comment. A review of this case reflects that on all three pages of the order entered by the trial judge, the name, address, and telephone number of the attorney preparing the order are printed in the margin.
Judge Orfinger of the Fifth District Court of Appeal, with whom Judge Cowart concurred, recently criticized this practice, calling it “highly improper.” Morrongiello v. Morrongiello, 528 So.2d 1340 (Fla. 5th DCA 1988). As noted by Judge Orfinger:
[Preparation of an order by a party does not alter the fact that when entered, the order is a court order, not an attorney’s pleading, and should never be prepared on what amounts to letterhead stationery of an attorney ... Trial judges should reject such orders and refuse to sign them until they are prepared on plain paper in a manner which complies with the Rules.
Id. at 1340.